FILED
                            UNITED STATES DISTRICT COURT                           OCT 15 2010
                            FOR THE DISTRICT OF COLUMBIA
                                                                              Clerk, U.S. District and
                                                                                Bankruptcy Courts
                                                     )
ANTHONY LEWIS,                                       )
                                                     )
                              Petitioner,            )
                                                     )
               v.                                    )       Civil Action No. 10-1624
                                                     )
UNITED STATES ATTORNEY GENERAL,                      )
                                                     )
                              Respondent.            )
-------------------------------                      )

                                  MEMORANDUM OPINION

               This matter is before the Court on consideration of the pro se petitioner's

application to proceed in forma pauperis and petition for a writ of mandamus. The Court will

grant the application and deny the petition.

               Petitioner claims to be a crime victim because the government "illegally and

unlawfully intercepted, used and disclosed without authorization from the United States Attorney

General" certain telephone communications in violation of 18 U.S.c. §§ 2511and 2516. Pet. at

1. He alleges that these telephone communications were used as evidence against him in

criminal proceedings, see Pet. at 2, which culminated in his conviction and imprisonment. He is

serving a sentence of life imprisonment without the possibility of parole. See Lewis v. Drug

Enforcement Admin., No. 8:03-CV-121-T-24TBM, 2010 WL 2293164, at *1 (M.D. Fla. June 2,

2010). As a crime victim, he seeks a writ of mandamus directing the Attorney General to comply

with the Crime Victims Rights Act ("CVRA"), see 18 U.S.C. § 3771. See Pet. at 10.
               Petitioner already has sought relief under the CVRA by filing a petition for a writ

of mandamus in the United States Court of Appeals for the Eleventh Circuit.} See Petitioner's

Request for the Writ of Mandamus in Reference to the District Court's Denial of Request for

Victims Rights and Services pursuant to Title 42 US.c. §§ 10606, 10607 and Title 18 US.C. §

3771(a) in Light of In Re Stewart, 552 F.3d 1285 (lIth Cir. 2008), in Concert with Appeal of

Denial of Recusal and Reassignment of the Case to Another Judge, In re Lewis, No. 10-13226

(lIth Cir. July 15, 2010). The petition was denied because "there is no ongoing 'prosecution of

the person charged with the crime', [and] Petitioner is not a 'crime victim' within the meaning of

the CVRA." Order, In re Lewis, No. 10-13226-J (lIth Cir. July 16, 2010) (per curiam) (quoting

In re Stewart, 552 F.3d at 1286).

               The issue of petitioner's rights under the CVRA has been decided by the Eleventh

Circuit, and the doctrine of collateral estoppel (issue preclusion) bars relitigation of the issue in

this court. See Ashe v. Swenson, 397 US. 436, 443-44 (1970); Yamaha Corp. ofAm. v. United

States, 961 F.2d 245,254 (D.C. Cir. 1992), cert. denied, 506 U.S. 1078 (1993). The petition will

be denied.

               An Order accompanies this Memorandum Opinion.




DATfQ 11f! La
                This is not petitioner's first attempt to use these intercepted wire communications
as fodder for a civil action. For example, in Lewis v. Drug Enforcement Admin., No.
8:03-CV-121-T-24TBM, 2010 WL 2293164, at *1 (M.D. Fla. June 2, 2010), petitioner "allege[d]
... that his constitutional rights were violated regarding, inter alia, intercepted wire
communications and the use of allegedly fraudulent search warrants. Id. That action was
dismissed, and the court denied his subsequent motion for relief from judgment, concluding that
petitioner "cannot rely on allegedly fraudulent actions that occurred in the criminal case as a
basis for Rule 60(b) relief in this civil rights case." Id. at *2.